DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed on September 1, 2022.
Claims 1-2, 9-10, 15-16 have been amended.
Claims 1-20 are pending.

Response to Arguments
The rejections regarding 35 U.S.C. 102 and 35 U.S.C. 103 for Claims 1-20 have been withdrawn as the claims have been amended.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “in real time” in line 7 of Claim 1 is a relative term which renders the claim indefinite. The term “in real time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. That is, a determination “in real time” is understood to mean occurring shortly after an external event to give the appearance of simultaneously occurring with the external event as it happens, but the term is relative as the exact degree of this time difference is unclear. Therefore, the time of determination of transmittal mapping data is rendered indefinite and Claim 1 is rejected for being indefinite. 
Claim 2 is rejected for similar reasons as above in the rejection of Claim 1 as it also cites “in real time” in line 4 of Claim 2, and for depending upon Claim 1.
Claims 3-8 are rejected for depending upon Claim 1.
Claim 9 is rejected for similar reasons as above in the rejection of Claim 1 as it also cites “in real time” in line 5 of Claim 9.
Claim 10 is rejected for similar reasons as above in the rejection of Claim 1 as it also cites “in real time” in line 5 of Claim 10, and for depending upon Claim 9.
Claims 11-14 are rejected for depending upon Claim 9.
Claim 15 is rejected for similar reasons as above in the rejection of Claim 1 as it also cites “in real time” in line 4 of Claim 15.
Claim 16 is rejected for similar reasons as above in the rejection of Claim 1 as it also cites “in real time” in line 4 of Claim 16, and for depending upon Claim 15.
Claims 17-20 are rejected for depending upon Claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-10, 14-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lowenstein et al. (WO 2012/000091 A1) hereinafter referred to as “Lowenstein”, and further in view of Tomkow (U.S. Pub. No. 2014/0337615 A1), hereinafter referred to as “Tomkow”.
Regarding Claim 1:
	Lowenstein discloses the following limitations:
	A system, comprising: a first computing device comprising: one or more first memory units; and one or more first processors coupled to the first memory units and configured, upon executing one or more first instructions (Par. [1043], device 200 includes processor 210 and memory 220; Par. [1044], Processor 210 is operatively coupled to memory 220 and is configured to execute instructions stored at memory 220. Said differently, processor 210 reads instructions from memory 220 and executes those instructions at processor 210 (e.g., within one or more processing cores or processing modules of processor 210)). Lowenstein discloses a device for encrypting plaintext. 
	determine data for transmittal to a second computing device (Par. [1124], the cipher text can be transmitted or sent to another software module and/or device (determine data for transmittal to a second computing device)). Lowenstein discloses transmitting a ciphertext of input data as part of its communication system. 
	determine transmittal mapping data in real time (Par. [1064], For example, obfuscation module 320 can map an 8-bit standard symbol space 310 to a 16- or 32-bit obfuscated symbol space 330 (determine transmittal mapping data)). Lowenstein discloses using a substitution cipher to obfuscate data, and likewise discloses determining a mapping for this substitution cipher. Aside from the arguments presented previously under 35 U.S.C. 112(b), note that under the broadest reasonable interpretation, the amendment specifying the determination is “in real time” does not hold much patentable weight, since the act of “determining” can be broadly construed to mean an ascertainment or retrieval of previously generated mapping data, such as looking up a mapping table or mapping algorithm. For this reason, Lowenstein may be argued to also teach determining transmittal mapping data in real time, since a request to the obfuscation module suggests retrieving, i.e. determining, transmittal mapping data. Therefore, it is recommended by the Examiner to amend “determine” to a positive recitation of creating the transmittal mapping data, such as “generate”. For the purposes of compact prosecution however, this feature will also be shown to be taught below by Tomkow. 
	break the data into one or more portions (Par. [1065], The mapping between standard symbol space 310 and obfuscated symbol space 330 can be a one-to-one mapping (break the data into one or more portions) in which only a subset of the symbols in obfuscated symbol space 330 represent symbols from standard symbol space 310 and the remaining symbols in obfuscated symbol space 330 do not represent symbols from standard symbol space 310. In some embodiments, multiple symbols in obfuscated symbol space 330 can represent a single symbol in standard symbol space 310). Lowenstein describes obfuscation through a substitution cipher in which the plaintext is broken down into individual symbols, i.e. break the data into one or more portions, to perform a substitution mapping. 
	for each of the one or more portions of the data, replace the respective portion of the data with a transmittal token included in the transmittal mapping data (Par. [1096], O & E module 410 can obfuscate codes, such as hardware keyboard scan codes, or virtual keyboard ASCII codes, associated with the input data by using a substitution cipher (for each of the one or more portions of the data, replace the respective portion of the data with a transmittal token included in the transmittal mapping data) or other obfuscation method, such as a scan code or ASCII shuffle cipher). Lowenstein then describes using the substitution cipher for obfuscation. The specification defines a transmittal token as a set of characters with any length for the purpose of replacing data (Par. [0026], A transmittal token 82 is a set of data that is used to replace one or more portions of data 30, in some examples. The transmittal token 82 may be any type of data. For example, the transmittal token 82 may be a set of numbers, a set of letters (e.g., A, B, C, etc.), a set of numbers and letters, a set of symbols (e.g., %, !, ?, etc.), a set of bytes, a code, any other grouping of characters and/or bytes, or any combination of the preceding. The transmittal token 82 may have any length. For example, the transmittal token 82 may be an eight character token, a sixteen character token, a 32 character token, a token with a length between eight characters and 32 characters, or a token with any other length). Furthermore, in Figure 3 of the specification as shown here, the mapping data presented shows a transmittal token being replaced per character similar to a homophonic substitution cipher, which Lowenstein discloses (Par. [1096], homophonic substitution cipher). Therefore, as the tokens are not restricted in length and are replacement data which can be done per symbol, under the broadest reasonable interpretation, a substitution cipher meets the 
    PNG
    media_image1.png
    537
    953
    media_image1.png
    Greyscale
claimed limitation. 
	and transmit the transmittal tokens for receipt by the second computing device (Par. [1111], the operating system process 420 and/or secure software application 430 can send the encrypted and/or obfuscated input data to more than a single device over a wired and/or wireless network).Lowenstein then describes transmitting the obfuscated data to other devices.  
	(taught by Tomkow below)
	
	Tomkow discloses the following limitations:
	determine transmittal mapping data in real time (Par. [0084], Par. [0109]). Tomkow teaches a method of encoding data by storing a pointer to a one-time pad (OTP). As the one-time pad is a similar method of encryption by replacing characters, retrieving the pointer to the one-time pad is considered to be determining transmittal mapping data, as the pointer indicates where and how to substitute characters for obfuscation, when taken in combination with Lowenstein. 
	and following transmittal of the transmittal tokens, delete at least a portion of the transmittal mapping data, the at least the portion of the transmittal mapping data being a one-time use portion of the transmittal mapping data (Par. [0027], Par. [0059], Par. [0064]). Tomkow teaches erasing used parts of the one-time pad after encrypting and transmitting the data. Tomkow further teaches that this erasure increases security by preventing attacks if the OTP was acquired by a malicious party (Par. [0059], Par. [0064]). 

	Lowenstein does not teach deleting transmittal mapping data following token transmission. Tomkow however teaches obfuscating data through using a one-time pad, and deleting parts of the one-time pad for additional security. References Lowenstein and Tomkow are considered to be analogous art because they both relate to systems for encryption. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the encryption system of Lowenstein with the one-time pad and deletion of Tomkow in order to gain the benefit of additional security.

Regarding Claim 2:
	Lowenstein/Tomkow discloses Claim 1:
	Lowenstein further discloses the following limitations:
	wherein the second computing device is configured to: receive the transmittal tokens (Par. [1111], Specifically, the operating system process 420 and/or secure software application 430 can identify a complementary agent (e.g., a complementary D & D module similar to D & D module 440) on multiple devices and/or nodes within the network. The operating system process 420 and/or secure software application 430 can then send the encrypted and/or obfuscated input data to each of the complementary agents (wherein the second computing device is configured to: receive the transmittal tokens)). Lowenstein teaches sending the obfuscated data to other devices with D & D modules which decrypt/de-obfuscate data, i.e. these devices receive the transmittal tokens. 
	determine reception mapping data, in real time, that matches the transmittal mapping data; match each of the received transmittal tokens to a reception token included in the reception mapping data; determine the data based on the matches (Par. [1067], obfuscation module 320 can perform the complimentary operation (illustrated by broken lines in FIG. 3) of translating or transforming data from obfuscated symbol space 330 to data within standard symbol space 310. In other words, obfuscation module 320 can de-obfuscate data sets from obfuscated symbol space 330 to standard symbol space 310 (determine reception mapping data, in real time, that matches the transmittal mapping data); Par. [1112], D & D module 440 can de-obfuscate the decrypted input data by "unshuffling" or decoding the obfuscated data (match each of the received transmittal tokens to a reception token included in the reception mapping data). For example, in some embodiments, D & D module 440 can include a scan code or ASCII de-obfuscator module (not shown in FIG. 4) that replaces the obfuscated scan code or ASCII value for each scan code or ASCII value of the input data with the actual scan code value, thereby returning the input data into a simple obfuscated or fully de-obfuscated, interpretable form (and determine the data based on the matches)). Lowenstein teaches the D & D module, i.e. the device receiving the obfuscated data transmitted, decoding the obfuscated data. Previously, it was argued that the obfuscation performed by Lowenstein constituted a substitution cipher. Lowenstein teaches that such a de-obfuscation action involves mapping from the obfuscated symbol space to the standard symbol space, i.e. determine mapping data in the reverse direction, and then decoding/replacing the obfuscated data with the de-obfuscated data, i.e. matching/determining data, as it is well understood in the art that such processes are used to decrypt a substitution cipher. Furthermore, the arguments regarding a determination “in real time” from the rejection of Claim 1 are also used here, and this feature will similarly also be shown to be taught by Tomkow below for the purposes of compact prosecution.
	(taught by Tomkow below)

	Tomkow discloses the following limitations:
	determine reception mapping data, in real time (Par. [0020], Par. [0021], Par. [0026]). Similarly, Tomkow teaches that retrieving a section from the one-time pad for decryption of inbound messages, i.e. determining reception mapping data in real time, since this uses a pointer which is essential for knowing how to decode the encrypted messages (Par. [0010]). 
	and following the determination of the data based on the matches, delete at least a portion of the reception mapping data, the at least the portion of the reception mapping data being a one-time use portion of the reception mapping data (Par. [0023], Par. [0027], Par. [0064]). Likewise, Tomkow also teaches deleting portions of the one-time pad after it has been used for decryption, i.e. matching the tokens to the message data. 

	The reasons for motivation/combination of references remain the same as in Claim 1. 

Regarding Claim 6:
	Lowenstein/Tomkow discloses Claim 1:
	Lowenstein further discloses the following limitation:
	wherein the data is not transmitted for receipt by the second computing device (Par. [1111], operating system process 420 and/or secure software application 430 can send the encrypted and/or obfuscated input data to more than a single device over a wired and/or wireless network (wherein the data is not transmitted for receipt by the second computing device)). Lowenstein discloses the encrypted/obfuscated data being transmitted which was obfuscated by substitution, i.e. the transmittal tokens, but not the plaintext data itself. 

Regarding Claim 7:
	Lowenstein/Tomkow discloses Claim 1:
	Lowenstein further discloses the following limitation:
	wherein each of the one or more portions of the data is a single byte of the data (Par. [1096], O & E module 410 can include a scan code or ASCII obfuscator module (not shown in FIG. 4) that replaces the standard scan code or ASCII value associated with each keypress entered by a user with an alternative (i.e., obfuscated) scan code or ASCII value (wherein each of the one or more portions of the data is a single byte of the data)). Lowenstein discloses breaking the data into ASCII values, i.e. individual characters which are a single byte of data, as Lowenstein discloses the standard symbol space being 8-bit, i.e. a byte (Par. [1064], standard symbol space 310 can be an 8-bit symbol space including standard ASCII values). 

Regarding Claim 8:
	Lowenstein/Tomkow discloses Claim 1:
	Lowenstein further discloses the following limitations:
	the second computing device, comprising: one or more second memory units; and one or more second processors coupled to the second memory units and configured, upon executing one or more second instructions (Par. [1089], D & D module 440 can be a hardware-based module and/or software-based interface (stored or executed in memory (the second computing device, comprising: one or more second memory units) and/or executed at a processor (and one or more second processors coupled to the second memory units and configured, upon executing one or more second instructions)) configured to receive encrypted and/or obfuscated input data). As shown previously, the system of Lowenstein discloses transmitting the obfuscated data to other devices. Lowenstein further discloses that the D & D module, which is responsible for de-obfuscation, is hardware based with the corresponding structure. 
	receive the transmittal tokens (Par. [1111]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 2. 
	determine reception mapping data that matches the transmittal mapping data; match each of the received transmittal tokens to a reception token included in the reception mapping data; and determine the data based on the matches (Par. [1067], Par. [1112]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 2. 

Regarding Claim 9:
	Lowenstein discloses the following limitations:
	A method, comprising: determining, by one or more processors of a first computing device, data for transmittal to a second computing device (Par. [1124]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 1.
	 determining, by the one or more processors of the first computing device, transmittal mapping data in real time (Par. [1064], Par. [1043]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 1.
	breaking, by the one or more processors of the first computing device, the data into one or more portions (Par. [1065]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 1.
	for each of the one or more portions of the data, replacing, by the one or more processors of the first computing device, the respective portion of the data with a transmittal token included in the transmittal mapping data (Par. [1096]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 1.
	transmitting, by the one or more processors of the first computing device, the transmittal tokens for receipt by the second computing device (Par. [1111]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 1.
	(taught by Tomkow below)

	Tomkow discloses the following limitations:
	determining … transmittal mapping data in real time (Par. [0084], Par. [0109]). This limitation was previously shown to be taught by Tomkow in the rejection of Claim 1. 
	and following transmittal of the transmittal tokens, deleting, by the one or more processors of the first computing device, at least a portion of the transmittal mapping data, the at least the portion of the transmittal mapping data being a one-time use portion of the transmittal mapping data (Par. [0027], Par. [0059], Par. [0064]). This limitation was previously shown to be taught by Tomkow in the rejection of Claim 1. 

	Lowenstein does not teach deleting transmittal mapping data following token transmission. Tomkow however teaches obfuscating data through using a one-time pad, and deleting parts of the one-time pad for additional security. References Lowenstein and Tomkow are considered to be analogous art because they both relate to systems for encryption. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the encryption system of Lowenstein with the one-time pad and deletion of Tomkow in order to gain the benefit of additional security.

Regarding Claim 10:
	Lowenstein/Tomkow discloses Claim 9:
	Lowenstein further discloses the following limitations:
	receiving, by one or more processors of the second computing device, the transmittal tokens (Par. [1111]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 2. 
	determining, by the one or more processors of the second computing device, reception mapping data, in real time, that matches the transmittal mapping data; matching, by the one or more processors of the second computing device, each of the received transmittal tokens to a reception token included in the reception mapping data; determining, by the one or more processors of the second computing device, the data based on the matches (Par. [1067], Par. [1112]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 2. 
	(taught by Tomkow below)

	Tomkow discloses the following limitations:
	determining … reception mapping data in real time (Par. [0020], Par. [0021], Par. [0026]). This limitation was previously shown to be taught by Tomkow in the rejection of Claim 2. 
	and following the determination of the data based on the matches, deleting, by the one or more processors of the second computing device, at least a portion of the reception mapping data, the at least the portion of the reception mapping data being a one-time use portion of the reception mapping data (Par. [0023], Par. [0027], Par. [0064]). This limitation was previously shown to be taught by Tomkow in the rejection of Claim 2. 
	
	The reasons for motivation/combination of references remain the same as in Claim 9. 

Regarding Claim 14:
	Lowenstein/Tomkow discloses Claim 9:
	Lowenstein further discloses the following limitation:
	wherein the data is not transmitted for receipt by the second computing device (Par. [1111]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 6. 

Regarding Claim 15:
	Lowenstein discloses the following limitations:
	A tangible non-transitory computer readable medium comprising logic configured, when executed by one or more processors of a first computing device, to (Par. [1138], Some embodiments described herein relate to a computer storage product with a computer-readable medium (also can be referred to as a processor-readable medium) having instructions or computer code thereon for performing various computer-implemented operations. The media and computer code (also can be referred to as code) may be those designed and constructed for the specific purpose or purposes. Examples of computer- readable media include, but are not limited to: magnetic storage media such as hard disks (A tangible non-transitory computer readable medium comprising logic configured, when executed by one or more processors of a first computing device, to), floppy disks, and magnetic tape; optical storage media such as Compact Disc/Digital Video Discs (CD/DVDs), Compact Disc-Read Only Memories (CD-ROMs), and holographic devices). Lowenstein cites various computer readable media which include those that are tangible and non-transitory.
	determine data for transmittal to a second computing device (Par. [1124]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 1.
	determine transmittal mapping data in real time (Par. [1064], Par. [1043]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 1.
	break the data into one or more portions (Par. [1065]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 1.
	for each of the one or more portions of the data, replace the respective portion of the data with a transmittal token included in the transmittal mapping data (Par. [1096]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 1.
	transmit the transmittal tokens for receipt by the second computing device (Par. [1111]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 1.
	(taught by Tomkow below)

	Tomkow discloses the following limitations:
	determine transmittal mapping data in real time (Par. [0084], Par. [0109]). This limitation was previously shown to be taught by Tomkow in the rejection of Claim 1. 
	and following transmittal of the transmittal tokens, delete at least a portion of the transmittal mapping data, the at least the portion of the transmittal mapping data being a one-time use portion of the transmittal mapping data (Par. [0027], Par. [0059], Par. [0064]). This limitation was previously shown to be taught by Tomkow in the rejection of Claim 1. 

	Lowenstein does not teach deleting transmittal mapping data following token transmission. Tomkow however teaches obfuscating data through using a one-time pad, and deleting parts of the one-time pad for additional security. References Lowenstein and Tomkow are considered to be analogous art because they both relate to systems for encryption. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the encryption system of Lowenstein with the one-time pad and deletion of Tomkow in order to gain the benefit of additional security.

Regarding Claim 16:
	Lowenstein/Tomkow discloses Claim 15:
	Lowenstein further discloses the following limitations:
	wherein the second computing device is configured to: receive the transmittal tokens (Par. [1111]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 2.
	determine reception mapping data, in real time, that matches the transmittal mapping data; match each of the received transmittal tokens to a reception token included in the reception mapping data; and determine the data based on the matches (Par. [1067], Par. [1112]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 2.
	(taught by Tomkow below)

	Tomkow discloses the following limitations:	determine reception mapping data, in real time (Par. [0020], Par. [0021], Par. [0026]). This limitation was previously shown to be taught by Tomkow in the rejection of Claim 2. 
	and following the determination of the data based on the matches, delete at least a portion of the reception mapping data, the at least the portion of the reception mapping data being a one-time use portion of the reception mapping data (Par. [0023], Par. [0027], Par. [0064]). This limitation was previously shown to be taught by Tomkow in the rejection of Claim 2. 

	The reasons for motivation/combination of references remain the same as in Claim 15. 

Regarding Claim 20:
	Lowenstein/Tomkow discloses Claim 15:
	Lowenstein further discloses the following limitation:
	wherein the data is not transmitted for receipt by the second computing device (Par. [1111]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 6. 

Claims 3-5, 11-13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lowenstein/Tomkow, and further in view of Lee et al. (U.S. Patent No. 10,541,982 B1) hereinafter referred to as “Lee”.
Regarding Claim 3:
	Lowenstein/Tomkow discloses Claim 1:
	Lowenstein further discloses the following limitations:
	(taught by Lee below)
	and assign each transmittal token of the plurality of transmittal tokens to a transmittal byte value (Par. [1064], Obfuscation module 320 can perform a substitution of the ASCII values such that obfuscated symbol space 330 is an 8-bit symbol space in which the ASCII values have been shuffled or transposed. In some embodiments, obfuscated symbol space 330 can be larger than standard symbol space 320. For example, obfuscation module 320 can map an 8-bit standard symbol space 310 to a 16- or 32-bit obfuscated symbol space 330 (and assign each transmittal token of the plurality of transmittal tokens to a transmittal byte value)). Transmittal tokens are each assigned a byte value as Lowenstein further discloses uses ASCII encoding, which the specification provides an identical such mapping as an example in explaining transmittal byte values (Par. [0024], In the example illustrated in FIGS. lA-1B, each transmittal byte value 80 (e.g., 0 - 255) represents a single character of data (e.g., a number, a letter, a symbol). As examples of this, in the English language, the transmittal byte value "33" may represent the symbol "!", the transmittal byte value "38" may represent the symbol "&", the transmittal byte value "49" may represent the number "1", the transmittal byte value "57" may represent the number "9", the transmittal byte value "65" may represent the letter "A", the transmittal byte value "90" may represent the letter "Z", the transmittal byte value "97" may represent the letter "a", and the transmittal byte value "122" may represent the "z"), and associating the corresponding ASCII value of the plaintext character with the obscured symbol. 

	Lee discloses the following limitation not taught by Lowenstein/Tomkow:
	to determine the transmittal mapping data, the one or more first processors are further configured, upon executing the one or more first instructions, to: generate a plurality of the transmittal tokens (Fig. 6, Col. 6, lines 17-22). Lowenstein/Tomkow were combined in such a manner that OTP data is used to obfuscate data, and this type of data defines a position dependent mapping of characters through applying an XOR function (Tomkow, Par. [0101]). Lee teaches generation of a token translation table on the fly for position dependent mappings, and further teaches that such a table can be stored in local memory for quick generation of tokenized data through character queues (Col. 7, lines 4-10) while also providing scalability for cloud-based implementations (Col. 7, lines 11-22). 

	References Lowenstein/Tomkow and Lee are considered to be analogous art because they relate to protection of data by means of substitution/replacement. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the obfuscation of Lowenstein/Tomkow with the table generation of Lee in order to gain the benefit of quick and scalable processing of tokenized data.   

Regarding Claim 4:
	The combination of Lowenstein/Tomkow/Lee discloses Claim 3:
	Lowenstein further discloses the following limitations:
	wherein, to replace the respective portion of the data with the transmittal token, the one or more first processors are further configured, upon executing the one or more first instructions, to: for each of the one or more portions of the data: match the respective portion of the data with one of the transmittal byte values (Par. [1096], O & E module 410 can include a scan code or ASCII obfuscator module (not shown in FIG. 4) that replaces the standard scan code or ASCII value associated with each keypress entered by a user (match the respective portion of the data with one of the transmittal byte values) with an alternative (i.e., obfuscated) scan code or ASCII value). As Lowenstein is directed towards a substitution cipher in which each character is replaced and Lowenstein further teaches using ASCII encoding, each character, i.e. portion of the data, is matched with a transmittal byte value, i.e. the byte value in ASCII encoding. 
	determine the respective transmittal token that is assigned to the matched transmittal byte value (Par. [1065], obfuscation module 320 can map each of numerous symbols from standard symbol space 310 to multiple symbols in obfuscated symbol space 330 (determine the respective transmittal token that is assigned to the matched transmittal byte value)). Lowenstein discloses the obfuscator module being able to translate/map the plaintext symbols to obfuscated symbols, i.e. transmittal tokens. As a character in the ASCII encoding system represents both a byte value and the plaintext character, the translation/mapping performed by the obfuscation module is a determination of a matching transmittal token with the byte value under the broadest reasonable interpretation.  
	and replace the respective portion of the data with the respective transmittal token (Par. [1096], O & E module 410 can include a scan code or ASCII obfuscator module (not shown in FIG. 4) that replaces the standard scan code or ASCII value associated with each keypress entered by a user with an alternative (i.e., obfuscated) scan code or ASCII value (and replace the respective portion of the data with the respective transmittal token)). Lowenstein discloses the obfuscator module replacing the data portion with the transmittal token.

Regarding Claim 5:
	The combination of Lowenstein/Tomkow/Lee discloses Claim 4:
	Lowenstein further discloses the following limitations:
	wherein the second computing device is configured to: receive the transmittal tokens (Par. [1111]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 2.
	(taught by Lee below)
	assign each reception token of the plurality of reception tokens to a reception byte value, wherein the reception token assignments match the transmittal token assignments (Par. [1112], D & D module 440 can de-obfuscate the decrypted input data by "unshuffling" or decoding the obfuscated data. For example, in some embodiments, D & D module 440 can include a scan code or ASCII de-obfuscator module (not shown in FIG. 4) that replaces the obfuscated scan code or ASCII value for each scan code or ASCII value of the input data (assign each reception token of the plurality of reception tokens to a reception byte value, wherein the reception token assignments match the transmittal token assignments) with the actual scan code value, thereby returning the input data into a simple obfuscated or fully de-obfuscated, interpretable form). As shown by Figure 3 of the specification, the generation of a plurality of reception tokens and assignment to a byte value describes generation of reception mapping data, i.e. mapping data for returning from the obfuscated symbol space to the plaintext symbol space of Lowenstein. As Lowenstein uses ASCII encoding, these reception tokens are assigned to a byte value according to the encoding, so by Lowenstein disclosing the D & D module de-obfuscating the data, which entails the operation provided for a substitution cipher, Lowenstein meets the claimed limitation under the broadest reasonable interpretation by mapping to reverse the substitution. 
	match each of the received transmittal tokens to one of the plurality of reception tokens; and based on the matches, rebuild the data using the reception byte values that are assigned to the matched reception tokens (Par. [1112], in some embodiments, D & D module 440 can include a scan code or ASCII de-obfuscator module (not shown in FIG. 4) that replaces the obfuscated scan code or ASCII value for each scan code or ASCII value of the input data (match each of the received transmittal tokens to one of the plurality of reception tokens) with the actual scan code value, thereby returning the input data into a simple obfuscated or fully de-obfuscated, interpretable form (rebuild the data using the reception byte values that are assigned to the matched reception tokens)). Lowenstein discloses the D & D module de-obfuscating the data, which as shown for a substitution cipher, involves replacing the transmittal tokens according to the mapping data, i.e. replacing according to the substitution table. 

	Lee further discloses the following limitation not taught by Lowenstein/Tomkow:
	generate a plurality of reception tokens, wherein the plurality of reception tokens matches the plurality of the transmittal tokens (Fig. 6, Col. 6, lines 17-22). Lowenstein/Tomkow were combined in such a manner that OTP data was also used for decrypting received messages (Tomkow, Par. [0020], Par. [0021], Par. [0026]). This OTP data defines a character position dependent mapping as argued previously in the rejection of Claim 3. As such, the token table generation of Lee may also be applied here to produce a plurality of reception tokens. 
	
	The reasons for motivation/combination of references remain the same as in Claim 3. 

Regarding Claim 11:
	Lowenstein/Tomkow discloses Claim 9:
	Lowenstein further discloses the following limitations:
	(taught by Lee below)
	and assigning each transmittal token of the plurality of transmittal tokens to a transmittal byte value (Par. [1064]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 3.

	Lee discloses the following limitation not taught by Lowenstein/Tomkow:
	wherein determining the transmittal mapping data comprises: generating a plurality of the transmittal tokens (Fig. 6, Col. 6, lines 17-22). This limitation was previously shown to be taught by Lee in the rejection of Claim 3.
	References Lowenstein/Tomkow and Lee are considered to be analogous art because they relate to protection of data by means of substitution/replacement. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the obfuscation of Lowenstein/Tomkow with the table generation of Lee in order to gain the benefit of quick and scalable processing of tokenized data.   

Regarding Claim 12:
	The combination of Lowenstein/Tomkow/Lee discloses Claim 11:
	Lowenstein further discloses the following limitations:
	wherein replacing the respective portion of the data with the transmittal token comprises: for each of the one or more portions of the data: matching the respective portion of the data with one of the transmittal byte values (Par. [1096]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 4.
	determining the respective transmittal token that is assigned to the matched transmittal byte value (Par. [1065]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 4.
	and replacing the respective portion of the data with the respective transmittal token (Par. [1096]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 4.

Regarding Claim 13:
	The combination of Lowenstein/Tomkow/Lee discloses Claim 12:
	Lowenstein further discloses the following limitations:
	further comprising: receiving, by one or more processors of the second computing device, the transmittal tokens (Par. [1111]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 2.
	(taught by Lee below)
	assigning, by the one or more processors of the second computing device, each reception token of the plurality of reception tokens to a reception byte value, wherein the reception token assignments match the transmittal token assignments (Par. [1112]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 5.
	matching, by the one or more processors of the second computing device, each of the received transmittal tokens to one of the plurality of reception tokens; based on the matches, rebuilding, by the one or more processors of the second computing device, the data using the reception byte values that are assigned to the matched reception tokens (Par. [1112]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 5.

	Lee further discloses the following limitation not taught by Lowenstein/Tomkow:
	generating, by the one or more processors of the second computing device, a plurality of reception tokens, wherein the plurality of reception tokens matches the plurality of the transmittal tokens (Fig. 6, Col. 6, lines 17-22). This limitation was previously shown to be taught by Lee in the rejection of Claim 5.

	The reasons for motivation/combination of references remain the same as in Claim 11.

 Regarding Claim 17:
	Lowenstein/Tomkow discloses Claim 15:
	Lowenstein further discloses the following limitations:
	(taught by Lee below)
	and assign each transmittal token of the plurality of transmittal tokens to a transmittal byte value (Par. [1064]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 3.

	Lee discloses the following limitation not taught by Lowenstein/Tomkow:
	wherein, to determine the transmittal mapping data, the logic is further configured, when executed by the one or more processors of the first computing device, to: generate a plurality of the transmittal tokens (Fig. 6, Col. 6, lines 17-22). This limitation was previously shown to be taught by Lee in the rejection of Claim 3.

	References Lowenstein/Tomkow and Lee are considered to be analogous art because they relate to protection of data by means of substitution/replacement. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the obfuscation of Lowenstein/Tomkow with the table generation of Lee in order to gain the benefit of quick and scalable processing of tokenized data.   

Regarding Claim 18:
	The combination of Lowenstein/Tomkow/Lee discloses Claim 17:
	Lowenstein further discloses the following limitations:
	wherein, to replace the respective portion of the data with the transmittal token, the logic is further configured, when executed by the one or more processors of the first computing device, to: for each of the one or more portions of the data: match the respective portion of the data with one of the transmittal byte values (Par. [1096]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 4.
	determine the respective transmittal token that is assigned to the matched transmittal byte value (Par. [1065]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 4.
	and replace the respective portion of the data with the respective transmittal token (Par. [1096]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 4.

Regarding Claim 19:
	The combination of Lowenstein/Tomkow/Lee discloses Claim 18:
	Lowenstein further discloses the following limitations:
	wherein the second computing device is configured to: receive the transmittal tokens (Par. [1111]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 2.
	(taught by Lee below)
	assign each reception token of the plurality of reception tokens to a reception byte value, wherein the reception token assignments match the transmittal token assignments (Par. [1112]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 5.
	match each of the received transmittal tokens to one of the plurality of reception tokens; based on the matches, rebuild the data using the reception byte values that are assigned to the matched reception tokens (Par. [1112]). This limitation was previously shown to be taught by Lowenstein in the rejection of Claim 5.

	Lee further discloses the following limitation not taught by Lowenstein/Tomkow:
	generate a plurality of reception tokens, wherein the plurality of reception tokens matches the plurality of the transmittal tokens (Fig. 6, Col. 6, lines 17-22). This limitation was previously shown to be taught by Lee in the rejection of Claim 5.

	The reasons for motivation/combination of references remain the same as in Claim 17.

Related Art
	The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure: 
Rozenberg et al. (U.S. Patent No. 8,978,152 B1) – Includes methods regarding local tokenization table generation and regeneration after expiration
Kariman et al. (U.S. Pub. No. 2015/0244520 A1) – Includes methods regarding destruction of one-time pad data used for encryption of messages

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN V VO whose telephone number is (571)272-2505. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.V.V./Examiner, Art Unit 2431                                                                                                                                                                                                        /LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431